IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00211-CV

DENNIS GREGORY DODSON,
                                                           Appellant
v.

BH MANAGEMENT SERVICES IOWA, INC.
F/K/A BH MANAGEMENT SERVICES, INC.,
BH MANAGEMENT SERVICES, LLC,
BH PLANTATION OAKS, INC.;
P.O. APARTMENTS LTD., BH EQUITIES LLC
F/K/A BH EQUITIES (TEXAS) LLC,
                                                           Appellees



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 17-000851-CV-361


                          MEMORANDUM OPINION

      Dennis Gregory Dodson appeals the trial court's granting of a summary judgment

against Dodson. Following our standard policies and procedures, the Clerk of this Court

notified Dodson by letter dated January 11, 2022, that his appellant's brief had not been

filed. In the same letter, the Clerk warned Dodson that this appeal may be dismissed for
want of prosecution unless, within 21 days from the date of the letter, a response was

filed showing grounds for continuing the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b).

          More than 21 days have passed and neither a response nor a brief have been filed.

Accordingly, this appeal is dismissed. Id.




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Appeal dismissed
Opinion delivered and filed February 16, 2022
[CV06]




1
    The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Dodson v. BH Mgmt. Servs. Iowa, Inc., et al.                                                         Page 2